Citation Nr: 1732199	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  10-23 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a lung disorder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Tierney, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) on Appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama has jurisdiction over the appeal.

The Board remanded the appeal in March 2016.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss did not have its onset in service or within one year from separation from service, and is not otherwise related to service.

2.  The Veteran's tinnitus did not have its onset in service or within one year from separation from service, and is not otherwise related to service.

3.  The Veteran's lung disorder did not have its onset in service and is not otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.303, 3.307, 3.309, 3.385 (2016).

2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. 
§§ 1110, 1112, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).
3.  The criteria for service connection for a lung disorder are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Hearing Loss and Tinnitus

The Veteran seeks service connection for bilateral hearing loss and tinnitus due to noise exposure in service.  As these claims involve application of similar law and facts, they will be addressed together.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Establishing service connection generally requires: (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases, to include organic diseases of the nervous system, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  For organic diseases of the nervous system, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).  If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303 (b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303 (b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id. 
The Veteran has been diagnosed with bilateral hearing loss for VA purposes and tinnitus.  See September 2009 and April 2016 VA examination reports.  Thus, the first element of service connection for tinnitus and hearing loss is established.

Regarding the second element of service connection, service treatment records do not show any complaints, diagnosis or treatment for hearing loss or tinnitus during service.  However, the Veteran's military occupational specialty (MOS) of 63B20, wheeled vehicle mechanic, indicates a highly probable likelihood of exposure to hazardous noise levels.  The Veteran also reported working on tanks and being present in tanks when they were fired, as well as loading and shooting them.  Accordingly, exposure to in-service acoustic trauma is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  

Regarding the final element of service connection, nexus, and hearing loss, the Veteran underwent VA audiological examinations in September 2009 and April 2016.  The September 2009 VA examiner opined that the Veteran's hearing loss was not related to military noise exposure.  However, that examiner's rationale was based solely only on the Veteran's pre-induction and separation audiograms and did not consider delayed-onset hearing loss, and is therefore inadequate.  Hensley v. Brown, 5 Vet. App. 15, 159 (1993).  The April 2016 VA examiner opined that the Veteran's hearing loss was less likely than not caused by or a result of an event in military service.  In support of the opinion, the examiner noted that the Veteran's pre-induction and separation exams revealed hearing within normal limits, with no significant threshold shifts at any test frequency when comparing the two exams.  Additionally, the examiner highlighted the fact that the Veteran worked for 27 years as a mechanic after his military service without hearing protection, and was also exposed to recreational loud noise due to drag racing, also without hearing protection.  In other words, the Veteran's post-service noise exposure was much more extensive than his exposure during active service.  Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole, and the Board is permitted to draw inferences based on the overall report so long as the inference does not result in a medical determination).

There is no competent opinion to the contrary.  In this regard, while the Veteran, as a lay person, is competent to report observable symptomatology such as a reduced ability to hear, he lacks the medical training and expertise necessary to provide a probative opinion on the medically complex issue such as the etiology of his hearing loss.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Therefore, his opinion is not competent.  

Regarding tinnitus, the April 2016 VA examiner's opinion that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure was based solely on lack of evidence in the service treatment records and is therefore inadequate.  The September 2009 VA examiner, however, opined that the Veteran's current tinnitus was not related to military noise exposure because of the Veteran's subjective report of an onset 15 years after service and the length of time between such onset and his military discharge.  In this regard, the Veteran does not assert that his tinnitus had an onset during service or within one year of service.  He reported to the September 2009 examiner that his tinnitus began "25 years ago," or around 1984.  Additionally, he indicated to the April 2016 VA examiner that he was unsure of the specific onset date of his tinnitus.  On his April 2010 VA Form 9, he stated tinnitus was "due to my military service," with no further explanation.  Given the Veteran's inconsistent presentation as to the onset of his tinnitus, the Board finds his opinion as to nexus lacks credibility.  Thus, the only competent and credible opinion of record, that of the September 2009 VA examiner, is against the claim.

Regarding presumptive service connection for either hearing loss or tinnitus, there is no competent and credible evidence that the Veteran had a diagnosis of an organic disease of the nervous system (to include hearing loss or tinnitus) within one year following service.  Instead, the first competent and credible diagnosis of tinnitus and hearing loss for VA purposes is in September 2009, decades after service.  Moreover, as there is no competent and credible evidence of any hearing loss or tinnitus condition noted during service, service connection based on a continuity of symptomatology for chronic disease is unavailable.  Fountain v. McDonald, 27 Vet. App. 258, 263-4 (2015).

For reasons outlined above, the preponderance of the evidence is against a finding that the Veteran's current hearing loss and tinnitus are related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lung Disorder

The Veteran seeks service connection for a lung disorder, which he attributes to pneumonia during service.  See August 2007 Statement in Support of Claim.

He has a current diagnosis of chronic obstructive pulmonary disease (COPD).  See March 2016 VA examination report.  Moreover, his service treatment records (STRs) contain a September 1969 diagnosis of pneumonia, and a March 1970 diagnosis of an upper respiratory infection and bronchitis.  Therefore, the first and second elements of service connection are met.

Regarding the nexus element, the only competent opinion of record is from the March 2016 VA examiner, who stated that the Veteran's COPD is not due to military service.  The examiner's rationale was that, though the Veteran had pneumonia in service, he was well upon separation from service with no chronic respiratory problems; current X-rays showed clearing after pneumonia resolved; and the Veteran has been a heavy smoker for over 45 years, which is well known to be a leading cause of COPD.  In this regard, VA examination reports note the Veteran smoked between two to three packs per day for over 40 years.  See, e.g., VA examination reports from June 2004, November 2007, and February 2008.  

To the extent the Veteran has attributed his lung condition to pneumonia during service, he is not competent to do so, as the determining the etiology of a pulmonary disorder is medical question not capable of mere lay observation.

For reasons outlined above, the preponderance of the evidence is against a finding that the Veteran's current lung condition is related to service.  Accordingly, service connection is denied.  In reaching this conclusion the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a lung disorder is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


